 

EXHIBIT 10.46

 

RESTRICTED STOCK UNIT GRANT NOTICE

PURSUANT TO THE

GRUBHUB INC. 2015 LONG-TERM INCENTIVE PLAN

 

Pursuant to the GrubHub Inc. 2015 Long-Term Incentive Plan, as amended from time
to time (the “Plan”), GrubHub Inc., a Delaware corporation (the “Company”)
hereby grants to the Participant, effective on the Grant Date, Restricted Stock
Units (the number and details of which are specified below), subject to the
terms and conditions of the Plan and the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (both of which are incorporated by reference
herein). Any capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.

 

Participant:

 

 

 

Grant Date:

 

 

 

Number of Restricted Stock Units Granted:

 

 

 

Vesting Schedule:

The RSUs shall vest and be settled as follows:

 

Vesting Date

 

Number of RSUs

 

 

 

[●]

 

[●]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

WHEREAS, this Restricted Stock Unit Award Agreement, which is attached to the
Restricted Stock Unit Grant Notice (the “Grant Notice” and this Restricted Stock
Unit Award Agreement shall be referred to collectively as the “Agreement”), has
been entered into, effective on the Grant Date specified in the Grant Notice, by
and between GrubHub Inc., a Delaware corporation (the “Company”), and the
Participant specified in the Grant Notice, pursuant to the GrubHub Inc. 2015
Long-Term Incentive Plan, as in effect and as amended from time to time (the
“Plan”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the Restricted Stock Units (“RSUs”) provided herein to the
Participant, subject to the vesting schedule set forth in the Grant Notice and
all other terms and conditions set forth under the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated into this Agreement as if they were each expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and also acknowledges that the Participant
has read the Plan carefully and fully understands its content. In the event of
any conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

 

2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified in the Grant Notice, the number of
RSUs specified in the Grant Notice. Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

 

3.Vesting.

 

(a)Subject to the provisions of Sections 3(b) and 3(c) hereof, the RSUs subject
to this Award shall become vested as set forth in the Grant Notice, provided
that the Participant has not incurred a Termination prior to each such vesting
date. There shall be no proportionate or partial vesting in the periods prior to
each vesting date and all vesting shall occur only on the appropriate vesting
date, subject to the Participant’s continued service with the Company or any of
its Subsidiaries on each applicable vesting date.

2

--------------------------------------------------------------------------------

 

 

(b)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the RSUs at any time and for any reason.

 

(c)Change in Control. In the event of a Change in Control, any unvested RSUs
shall be treated as set forth in Article XII of the Plan.

 

(d)Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested RSUs shall be immediately forfeited upon the
Participant’s Termination for any reason.

 

4.Delivery of Shares.

 

(a)General. Subject to the provisions of Sections 4(b) and 4(c) hereof, within
thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of shares of Common Stock that correspond to the number of
RSUs that have become vested on the applicable vesting date.

 

(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

 

(c)Deferrals. If permitted by the Company, the Participant may elect, subject to
the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.

 

5.Dividends; Rights as Stockholder. The Participant shall have no rights as a
stockholder, and shall not receive payment of, or credit for, dividends or
dividend equivalents, with respect to any shares of Common Stock covered by any
RSU unless and until the Participant has become the holder of record of such
shares.

 

6.Non-Transferability. The RSUs granted under this Agreement and the Plan, and
any rights and interests with respect thereto, shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the

3

--------------------------------------------------------------------------------

 

RSUs to be Transferred to a Family Member for no value, provided that such
Transfer shall only be valid upon execution of a written instrument in form and
substance acceptable to the Committee in its sole discretion evidencing such
Transfer and the transferee’s acceptance thereof, signed by the Participant and
the transferee, and provided further that the RSUs may not be subsequently
Transferred other than by will or by the laws of descent and distribution or to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall in any event
at all times remain subject to the terms of the Plan and this Agreement. Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way the RSUs, or the levy of any execution,
attachment or similar legal process upon the RSUs, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect. 

 

7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

 

9.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

 

(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act, and in this connection,
the Company is relying in part on the Participant’s representations set forth in
this Section 9.

 

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock. For clarity,
the Company is under no obligation to register such shares of Common Stock (or
to file a “re-offer prospectus”).

 

4

--------------------------------------------------------------------------------

 

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that: (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with; and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom. 

 

10.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 

11.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing or electronically and such notice shall be deemed duly given
only upon receipt thereof by the General Counsel of the Company. Any notice
hereunder by the Company shall be given to the Participant in writing or
electronically and such notice shall be deemed duly given only upon receipt
thereof at such address/email address as the Participant may have on file with
the Company.

 

12.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

13.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

14.Compliance with Laws. The grant of RSUs (and the issuance of shares of Common
Stock) pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule or regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

 

5

--------------------------------------------------------------------------------

 

15.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
this Agreement is intended to comply with, or be exempt from, Section 409A of
the Code and shall be construed and interpreted in a manner that is consistent
with the requirements for avoiding additional taxes or penalties under Section
409A of the Code. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code. 

 

16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the Plan and the consummation of the transactions
contemplated thereunder.

 

20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

21.No Right to Damages. No Participant shall have the right to bring a claim or
to receive damages if such Participant is required to forfeit the RSUs granted
hereunder, or the shares of Common Stock issued upon the vesting of the RSUs
granted hereunder, for any reason. The loss of existing potential profit in
Awards will not constitute an element of damages in the event of Termination for
any reason, even if such Termination is in violation of an obligation of the
Company or its Affiliates to the Participant.

 

22.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

6